Citation Nr: 1133871	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-21 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for heart disease, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973, and from November 1990 to June 1991, including service in the Southwest Asia theatre of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Northern Little Rock, Arkansas.  

The Veteran and his spouse presented testimony at a hearing before the undersigned Veterans Law Judge in January 2006, and a transcript of the hearing has been associated with the Veteran's claims file.

By way of background, the Veteran's claim was remanded for further evidentiary development by decisions issued in May 2007 for a VA medical opinion regarding direct service connection for hypertension, in July 2008 to obtain the Veteran's Social Security Administration (SSA) records, in February 2009 and June 2010 to obtain a complete rationale for two nexus opinions of record.  Given the insufficiencies found in the opinions of record, the Board requested a VHA medical expert's opinion.  As the opinion sought has been obtained and associated with the Veteran's claims file, the Veteran's claims have been returned to the Board for further appellate review.



FINDINGS OF FACT

1.  The medical opinions of record addressing whether the Veteran's hypertension or heart disease is directly attributable to service conclude that the Veteran's conditions did not begin in service and did not manifest to a compensable degree within one year of service.

2.  The more probative medical opinion of record fails to relate the Veteran's hypertension or heart disease to his service-connected PTSD.

3.  While the Veteran served during the Vietnam Era, he did not have service in the Republic of Vietnam and is therefore not entitled to presumptive service connection for coronary artery disease based on presumed in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for heart disease, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, VA's notice requirements were partially fulfilled by a letter dated in January 2005, which informed the Veteran of the criteria for establishing direct service connection.  The Veteran was also informed of the criteria for establishing secondary service connection in a supplemental statement of the case dated in May 2005.  The Veteran's claims were subsequently readjudicated, as reflected by supplemental statements of the case dated in October 2007, May 2009, and March 2010.  The Veteran has also been represented by a Service Organization throughout the claims process.  As such, the Board concludes that any errors regarding the timing or content of the notice has been rendered harmless.

With respect to the duty to assist, the Veteran's service, private, and VA treatment records have been obtained, as well as the Veteran's Social Security Administration (SSA) records, and the Veteran has not identified any relevant, available records that have not been obtained.  The Veteran was also provided with a copy of the VHA medical expert obtained by the Board and given 60 days to present argument or evidence to rebut the opinion; however, the Veteran failed to respond.  Moreover, in a July 2011 submitted statement, the Veteran's representative waived the Veteran's right to initial RO review of all evidence associated with the Veteran's claims file since the issuance of the most recent supplemental statement of the case.  

The Veteran was also afforded several appropriate VA examinations during the pendency of the instant claims, and after concluding that some of the opinions rendered in conjunction with those examinations were insufficient, the Board procured the aforementioned VHA medical expert opinion.  Thus, the record now contains sound medical opinions upon which a decision may be based.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two). 

The Veteran and his wife also testified at a hearing before the undersigned Veterans Law Judge.  The Board acknowledges that the undersigned Veterans Law Judge did not explain the bases of the prior determinations concerning the Veteran's hypertension or coronary artery disease, or suggest the submission of evidence that may have been overlooked, during the January 2006 Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. § 3.103(c)(2)).  However, the Veteran's hearing testimony reflects his actual knowledge of the criteria for establishing secondary service connection for these claims, as he and his representative presented arguments during the hearing that his PTSD had contributed to both of these conditions, citing supporting medical opinions by his private treatment providers.  As such, the hearing focused on the elements necessary to substantiate the Veteran's claims.  Moreover, the Veteran has not argued that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Therefore, VA has substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant, and no prejudice has resulted from any possible defects.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Moreover, in light of the denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Service Connection Claims

The Veteran contends that his hypertension and heart disease are secondary to his service-connected PTSD.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for an increase in disability caused by a service-connected disorder.  38 C.F.R. § 3.310(a).

When a chronic disease such as a cardiovascular renal disease, including hypertension, becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hypertension

The Veteran's service treatment records from his first period of active service fail to reflect a diagnosis of hypertension or treatment for elevated blood pressure.  Rather, the Veteran's low blood pressure was noted in service treatment records in November 1971 and January 1972, and the Veteran accordingly affirmed ever having had "high or low blood pressure" in his separation report of medical history.  Additionally, the Veteran's separation physical examination report reflects that the Veteran's vascular system was found to be normal, and a blood pressure reading of 118/86 was recorded (a normal reading for VA purposes pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1).   The separation physical examination report also references the Veteran's report that he had been told he had low blood pressure while in service; however, the clinician noted that there was no current evidence of low blood pressure or any resulting complications or sequelae.

Neither the Veteran's subsequent post-service treatment records nor his service treatment records from his second period of active service reflect treatment for elevated blood pressure readings or a diagnosis of hypertension.  The Veteran's blood pressure reading as reflected in a May 1990 physical examination report was recorded as 110/86.  In his report of medical history completed after his second period of active duty, the Veteran denied ever having had high or low blood pressure, and his separation physical examination report notes a blood pressure reading of 120/96 with a contemporaneous finding that his vascular system was normal.  

A June 1993 VA treatment record reflects a notation that the Veteran has known hypertension.  An October 1993 reservist periodic examination report notes the Veteran's vascular system to be normal, with a recorded blood pressure reading of 132/70, and in his corresponding report of medical history, the Veteran denied ever having had high blood pressure.  A March 1994 VA treatment record reflects that the Veteran's blood pressure readings were recorded over a one-week period, apparently in conjunction with in-patient treatment for that week, but the record does not reflect a diagnosis of hypertension, nor does it reflect hypertension as defined for VA purposes.  A June 1994 VA treatment record reflects a blood pressure reading of 136/87, as well as a list of the Veteran's medications, and no blood pressure medication was noted.  Additionally, at a July 1994 VA examination, the Veteran's blood pressure was recorded as 142/88, his cardiovascular system was found to be normal, and no diagnosis of hypertension was noted.  A September 1997 VA treatment record reflects that the Veteran had no prior history of hypertension at that time, and a subsequent treatment record from later that month reflects an assessment of hypertension after a blood pressure study was conducted.  

A letter from the Veteran's private family practitioner dated in April 2004 reports the Veteran's PTSD symptoms and summarily states that in his professional opinion, the Veteran's PTSD has caused his elevated blood pressure.  

The Veteran was afforded VA examinations in April and December 2004 to explore the Veteran's claimed theory of entitlement, that his hypertension is secondary to his service-connected PTSD, and addendum medical opinions were obtained in September and December 2009 and June 2010.  However, as set forth in the Board's prior decisions remanding the Veteran's claim to obtain a sufficient supporting rationale for the examiner's opinion, as well as in the Board's recent request for a VHA medical opinion, the Board finds that these medical opinions were predicated on an incorrect assumption regarding the onset of the Veteran's PTSD; thus, these opinions will not be discussed.

A September 2007 VA heart examination report explores whether the Veteran's hypertension is directly related to service or had its onset within one year of the Veteran's discharge from active service.  The examination report reflects the examiner's review of the Veteran's claims file, including the Veteran's blood pressure readings in 1990 and 1991.  The examiner noted that in May 1990, the Veteran's blood pressure reading was 110/86 and at discharge in April 1991, his reading was 120/96.  However, the examiner also noted the presence of a 1994 normal blood pressure reading.  The examiner also referenced the Veteran's reports in prior 2004 VA examinations that he had been diagnosed and treated for hypertension for the past 10 years; however, the examiner noted that a review of the Veteran's medical records revealed that in 1994 when the Veteran had a normal blood pressure reading, no blood pressure medications were noted at that time.  The examiner further noted that he had reviewed the Veteran's claims folder, including his service treatment records, in detail, and thereafter stated that while the Veteran's blood pressure reading was elevated in April 1991, a diagnosis of hypertension could not be made on one isolated elevated reading.  The examiner further noted that the Veteran's blood pressure reading was normal in 1994, and therefore the examiner could not find that the Veteran's hypertension had its onset within one year of his 1991 discharge.

During his March 2009 VA heart examination, the Veteran again reported a diagnosis of essential hypertension in 1994 and receiving treatment for his condition since that time.  After examining the Veteran and taking four blood pressure readings, the examiner diagnosed the Veteran with essential hypertension.  The examiner opined that although the Veteran had a single elevated blood pressure reading in 1991, he had a subsequent normal blood pressure reading in 1993, and all readings prior to the 1991 reading were normal.  The examiner further stated that he could not find evidence of sustained blood pressure readings until 1994, noting that sustained elevated blood pressure, evidenced by at least three elevated blood pressure readings over a several month period, were required for a diagnosis of hypertension, and that it was not uncommon for individuals to have an isolated elevated blood pressure reading for various reasons.  The examiner also stated that he could not find any evidence of sustained hypertension during active duty or within one year of separation and concluded that the Veteran's hypertension was diagnosed in 1994.  

Based on the above referenced insufficiencies in the VA medical opinions of record exploring the potential relationship between the Veteran's hypertension and PTSD, the Board requested a VHA expert medical opinion to determine whether the Veteran's hypertension manifested in service or within one year of discharge from service or whether it was caused by or aggravated by his service-connected PTSD, and a VA cardiologist gave the requested opinion in May 2011.  After reviewing the Veteran's claims file, the VA cardiologist noted that the Veteran was not treated for or diagnosed with hypertension during service or within one year of service, as the cardiologist opined that the Veteran's elevated blood pressure reading in 1991 was insufficient to form a basis for diagnosing hypertension.  With regard to whether the Veteran's service-connected PTSD had caused or aggravated his hypertension, the cardiologist opined that neither the Veteran's medical history nor the current medical literature exploring the relationship between hypertension and PTSD supported a theory that the Veteran's PTSD had caused or worsened his hypertension.  In support of this opinion, the cardiologist stated that the studies conducted exploring the association between PTSD and hypertension were small observational studies with equivocal results.

Turning first to the issue of direct service connection, there is no evidence that the Veteran developed hypertension during his first period of active duty, and the Veteran has consistently reported being diagnosed and treated for hypertension in 1994, several years after his discharge from his second period of active duty.  While the Veteran had an elevated blood pressure reading recorded in April 1991 during separation from his second period of active duty, both the September 2007 and March 2009 VA examiners, as well as the VA cardiologist who reviewed the Veteran's claims file in May 2011, found that this was an isolated elevated blood pressure reading that could not serve as a basis for a diagnosis of hypertension.  In support of their opinions, the examiners cited subsequent normal blood pressure readings in 1993 or 1994, stating that a diagnosis of hypertension required sustained elevated blood pressure readings.  

Indeed, the Board's review of the medical evidence of record reflects that the Veteran had blood pressure readings within normal limits as recorded in his October 1993 reservist periodic examination and in a July 1994 VA treatment record.  See 38 C.F.R. § 4.104 Diagnostic Code 7101, Note 1 (2010) (defining hypertension for VA purposes as diastolic blood pressure of predominantly 90mm or greater and isolated systolic hypertension as systolic blood pressure that is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm, noting that the diagnoses must be confirmed by two or more readings taken on at least three different days).  Moreover, September 1997 VA treatment records reflect a diagnosis of hypertension and a notation that the Veteran had no prior history of hypertension.  Thus, the Board finds that the VA examiners' opinions are supported by the evidence of record.  Accordingly, the medical evidence does not support a finding that the Veteran's hypertension began in service or became manifest to a compensable degree within one year from his separation from service.  See 38 C.F.R. §§ 3.303, 3.309 (2010).

Turning next to the Veteran's contention that his hypertension is attributable to his service-connected PTSD, the Board finds that the May 2011 VA cardiologist's opinion finding that the Veteran's hypertension is not attributable to or aggravated by his PTSD is more probative than the opinion offered by the Veteran's private family practitioner in April 2004.  While the Veteran's family practitioner opines that it is as likely as not that the Veteran's PTSD has caused his elevated blood pressure, the physician offers no rationale for his opinion other than chronicling the Veteran's PTSD symptoms and stating that he has been the Veteran's physician for many years.  Conversely, the VA cardiologist chronicled the history of the Veteran's hypertension and reviewed the Veteran's claims folder, noting not only his review of the Veteran's medical history, but also his review of relevant related medical literature, when opining that there was no evidence to suggest a relationship between the Veteran's hypertension and PTSD or to suggest that the Veteran's hypertension was aggravated by his PTSD.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

Accordingly, the Board concludes that the VA cardiologist's opinion is more probative than the opinion offered by the Veteran's private family practitioner because it is based upon a more thorough review of the Veteran's medical records, consideration of the history of his hypertensive disease, and consideration of relevant medical literature.

The Board specifically acknowledges its consideration of the lay statements and hearing testimony when adjudicating the Veteran's claim.  Specifically, the Board acknowledges the Veteran, his wife, and his representative's contentions that the opinion offered by the Veteran's treating physician should be afforded greater weight because he has treated the Veteran for a lengthy period of time.  However, the Board notes that there is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); see also White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001).  Moreover, as outlined above, while the Veteran's physician outlined the Veteran's reported PTSD symptomatology, the VA cardiologist discussed Veteran's medical history and relevant medical literature when opining that that his hypertension was not attributable to his PTSD.

In sum, the evidence of records does not support a basis for granting service connection for hypertension, either as directly attributable to service or as secondary to his service-connected PTSD.

Heart Disease

As noted above, the Veteran contends that his currently-diagnosed coronary artery disease is secondary to his service-connected PTSD.

The Veteran's service treatment records from both his first and second period of active duty fail to reference a heart condition, and no heart abnormalities were noted at separation from either period of active service.  

In fact, the first evidence of record of a heart condition is in January 2004, as previous medical records and diagnostic studies did not diagnose heart disease and reflect that the Veteran had no history of heart disease.   The Veteran underwent a VA coronary catheter in January 2004 and was diagnosed with coronary artery disease at that time, and he underwent a coronary artery bypass later that same month.  

An April 2004 letter from the Veteran's private physician relates the Veteran's heart disease to his PTSD, citing the Veteran's PTSD symptomatology and the length of time that the physician has treated the Veteran in support of this opinion.

A September 2007 VA heart disease examination report reflects the Veteran's diagnosis of coronary artery disease in January 2004, as well as the examiner's opinion that there is no evidence that the Veteran's heart disease had its onset in service or within one year after his discharge from service in 1991.  A March 2009 VA heart examination report reflects the examiner's opinion that the Veteran's coronary artery disease is as likely as not related to the Veteran's longstanding hypertension (and further finding that the Veteran's hypertension is not related to service).

The May 2011 VHA medical expert opinion obtained by the Board reflects the VA cardiologist's opinion that the Veteran's coronary artery disease is less likely than not related to service or his service-connected PTSD.  In support of this opinion, the cardiologist noted that the Veteran's coronary artery disease was diagnosed in 2004, many years after service and after the Veteran had engaged in a long history of cigarette smoking and after developing both hypertension and dyslipidemia, all of which are primary risk factors for the development of coronary artery disease.  The cardiologist further noted that there was no scientific literature or medical evidence of record supporting a conclusion that the Veteran's coronary artery disease was directly relate to or had increased in severity beyond its natural progression due to his PTSD.

Thus, the evidence of record reflects that the Veteran was not diagnosed with coronary artery disease during either period of active service or within one year from his discharge from service.  Rather, the evidence reflects that the Veteran was diagnosed with coronary artery disease in 2004, approximately 13 years after his discharge from his second period of active duty.  The Board notes that the length of time between the Veteran's discharge from service and his coronary artery disease diagnosis preponderates against a finding of direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (The absence of medical treatment for the claimed condition for many years after service rebuts against the presumption of service connection.).

Furthermore, as discussed above, the Board does not find the April 2004 opinion of the Veteran's private family practitioner probative, as the physician summarily stated that the Veteran's PTSD had caused his heart disease (and hypertension), without providing a basis for the opinion.  Conversely, the May 2011 VA cardiologist's opinion reflects a review of the Veteran's history of his coronary artery disease, as well as relevant medical literature and the Veteran's nonservice-related risk factors that are likely the cause of his coronary artery disease.  Based on this review, the examiner found that the Veteran's PTSD had not caused or aggravated his hypertension.  Furthermore, the March 2009 VA examiner determined that the Veteran's coronary artery disease was as likely as not secondary to his hypertension, which the Board has determined is not service-connected.

Again, the Board notes its consideration of the lay statements and testimony of record, including contentions that the Veteran's private physician's opinion should be afforded more probative weight because of his lengthy treatment of the Veteran.  However, as discussed above, there is no duty to afford greater weight to the opinion of a veteran's treating physician, and more probative weight was afforded to the medical evidence failing to relate the Veteran's heart disease to service and finding that it is secondary to his nonservice-connected hypertension.

In sum, the more probative medical evidence of record fails to relate the Veteran's coronary artery disease either directly to service or as secondary to or aggravated by his service-connected PTSD.

The Board further acknowledges that service connection for coronary artery disease (referred to as ischemic heart disease) is also available on a presumptive basis for those who served in Vietnam, presumed exposed to certain herbicides.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).  However, as the Veteran's service personnel and treatment records fail to reflect that the Veteran had service in the Republic of Vietnam (and rather reflect that his period of foreign service during the Vietnam Conflict was in Germany), the provisions of 38 C.F.R. § 3.309(e) are inapplicable in the instant case.  Accordingly, the record fails to reflect a basis for awarding service connection for coronary artery disease on a presumptive basis, as well.  Thus, the Veteran's appeal of this issue is denied.



ORDER

Service connection for hypertension, to include as secondary to service-connected PTSD, is denied.

Service connection for heart disease, to include as secondary to service-connected PTSD, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


